        Case 1:20-cv-03144-KLM Document 14 Filed 01/27/21 USDC Colorado Page 1 of 11




                                        IN THE UNITED STATES DISTRICT COURT
                                            FOR THE DISTRICT OF COLORADO


         Civil Action No. 20-cv-3144-KLM

         KATHERINE KOPP, an individual


                       Plaintiff(s),
         v.

         ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY, an Illinois Corporation

                       Defendant(s).




                                       ////////////////////
                                        PROPOSED SCHEDULING ORDER

              Parties shall double space all pleadings in accordance with D.C.COLO.LCivR 10.1(e).
                                                 1. DATE OF
                                                CONFERENCE
                              AND APPEARANCES OF COUNSEL AND PRO SE
                                                   PARTIES

         January 27, 2021 at 10:00 a.m.

          Daniel J. Vedra                                    Kurt H. Henkel, Esq
          Vedra Law LLC                                      Winslow R. Taylor, III, Esq.
          1444 Blake Street                                  Tucker Holmes, P.C.
          Denver, Colorado 80202                             7400 East Caley Avenue, Ste. 300
          303-937-6540                                       Centennial, CO 80111
          dan@vedralaw.com                                   Phone: (303) 694-9300
          Attorneys for Plaintiff                            Fax: (303) 694-9370
                                                             khh@tucker-holmes.com
                                                             wrt@tucker-holmes.com
                                                             Attorneys for Defendant



         00061112. 1                                     1
4847-3818-2099.1
        Case 1:20-cv-03144-KLM Document 14 Filed 01/27/21 USDC Colorado Page 2 of 11




                                              2. STATEMENT OF
                                                JURISDICTION

                  Jurisdiction is proper in this Court based on 28 U.S.C. § 1332(a).
                                        3. STATEMENT OF CLAIMS AND
                                                    DEFENSES


                 a.      Plaintiff: This is an action for bad faith breach of an insurance contract.
         On October 21, 2017, Plaintiff Katherine Kopp (“Plaintiff”) was involved in a motor
         vehicle accident. Plaintiff suffered a knee injury that resulted in three surgeries,
         prolonged physical therapy, and significant and continuing pain and suffering. The at-
         fault driver’s insurance carrier settled for policy limits but Allstate Fire and Casualty
         Insurance Company (“Allstate”), Plaintiff’s uninsured/under-insured motorist carrier,
         refused to pay anything. Allstate gave only one reason for declining to pay anything to
         Plaintiff: “the Allstate insured would be fully compensated under the tortfeasor
         settlement limits of $100,000.” Allstate made this statement knowing that Plaintiff’s
         medical bills were more than double the at-fault driver’s policy limits. Allstate’s denial of
         covered benefits was unreasonable and breached its contract of insurance covering
         Plaintiff.


             b. Defendant: Allstate maintains that it investigated Plaintiff’s claim and when
         causation questions arose, it retained a qualified medical expert to review the records
         and provide an assessment. Based on the retained physician’s opinions that the subject
         accident did not cause Plaintiff’s injuries, and that the injuries resulted from pre-existing
         issues, Allstate reasonably determined that Plaintiff’s damages caused by the accident
         did not exceed the $100,000 received from the tortfeasor. A copy of the medical records
         review was provided to Plaintiff and there can be no reasonable claim that Allstate did
         not adequately explain the basis of its decision. With respect to affirmative defenses,
         Allstate asserts the following defenses and will seek leave to add or withdraw defenses
         as discovery progresses:

                  1. Plaintiff’s Complaint fails to state a claim upon which relief can be granted.
                     Specifically, with respect to the claims for unreasonable delay and common
         00061112. 1                                   2
4847-3818-2099.1
        Case 1:20-cv-03144-KLM Document 14 Filed 01/27/21 USDC Colorado Page 3 of 11




                       law bad faith, Plaintiff’s Complaint fails to include sufficient factual information
                       that presents a plausible claim for relief on its face. Plaintiff’s Complaint is a
                       series of conclusory statements that fails to set forth sufficient factual material
                       which, if true, would entitle Plaintiff to relief for the claims of unreasonable
                       denial and common law bad faith. Further, Plaintiff omits material factual
                       information that was in Plaintiff’s possession and which directly contradict
                       facts as alleged in the Complaint. Plaintiff asserts Allstate lacked any
                       reasonable basis for its evaluation despite being in actual possession of the
                       medical review performed by Dr. Barron and attached as Exhibit A to the
                       Answer. Plaintiff’s omission of this material fact mischaracterizes and
                       misrepresents the true facts.

                  2. Plaintiff’s claims of unreasonable delay/denial are substantially frivolous,
                     groundless and vexatious, unreasonably necessitating the effort and expense
                     of a defense by Allstate. Therefore, Allstate shall be entitled to reasonable
                     attorney's fees in defense of said claims for relief pursuant to F.R.C.P. 11,
                     C.R.S. § 10-3-1116(5), and/or C.R.S. § 13-17-102.

                  3. The claims presented are barred, reduced, limited, restricted, excluded and
                     otherwise governed by the provisions of the applicable automobile insurance
                     policies issued by Allstate. Specifically, the Policy sets forth what losses are
                     covered, what setoffs Allstate is entitled to, and places a cap on recoverable
                     benefits.

                  4. Plaintiff’s damages, if any, may be barred or limited by the provisions of
                     C.R.S. § 13-21-102.5.

                  5. As a condition precedent to coverage, Plaintiff was required to authorize
                     Allstate to obtain pertinent medical records. The Policy specifically and
                     unambiguously provides that Allstate “must” be authorized to obtain medical
                     records pertinent to the claim. During the investigation of Plaintiff’s claim,
                     Defendant requested a signed medical authorization and a signed wage
                     authorization. Plaintiff never returned either signed authorization. Plaintiff
                     failed to satisfy this condition precedent.

                  6. Plaintiff breached the subject insurance contract by failing to comply with the
                     terms and conditions of said contract.

                  7. The alleged injuries and damages, if any, existed prior to the October 21,
                     2017 motor vehicle accident and recovery shall be precluded or diminished as
                     required by law. Plaintiff had pre-existing knee pain and has a congenital

         00061112. 1                                       3
4847-3818-2099.1
        Case 1:20-cv-03144-KLM Document 14 Filed 01/27/21 USDC Colorado Page 4 of 11




                        defect of the knee.



                                                   4. UNDISPUTED
                                                       FACTS

                  The following facts are undisputed:

                1.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) in that the
         amount in controversy exceeds $75,000.00, and Plaintiff and Allstate are citizens of
         different states.
                 2.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) in that a
         substantial part of the events or omissions giving rise to the claim occurred in this
         District.
                3.     Plaintiff is an individual who resides in the City and County of Denver,
         State of Colorado.

                  4.       Allstate is an Illinois corporation.
               5.      Allstate has a principal place of business at 2775 Sanders Road,
         Northbrook, Illinois 60062.
               6.    At the time of the accident, Plaintiff was insured under Allstate Policy of
         Insurance 987 061 582 (the “Policy”).
               7.          On or about October 21, 2017, Plaintiff was involved in a motor vehicle
         accident.
               8.    The Policy includes “Uninsured Motorists Insurance” with policy limits of
         $250,000.00 per person and $500,000.00 per accident.
               9.     The at-fault driver maintained a policy of insurance with liability limits of
         $100,000.00.
                 10.    With the consent of Allstate, Plaintiff agreed to settle with the at-fault driver
         for the full amount of the at-fault driver’s policy limits.

                  11.      Plaintiff demanded that Allstate pay the policy limits of $250,000.00.
                12.    Allstate retained Dr. Stephen Barron to perform a medical records review
         and provide medical opinions on the cause, nature, and extent of Plaintiff’s injuries
         sustained in the October 21, 2017 accident.
         00061112. 1                                        4
4847-3818-2099.1
        Case 1:20-cv-03144-KLM Document 14 Filed 01/27/21 USDC Colorado Page 5 of 11




                13.     Plaintiff was immediately provided a copy of Dr. Barron’s July 21, 2020
         opinion letter.


                                          5. COMPUTATION OF
                                                  DAMAGES
   On or before Feb. 10, 2021, Plaintiff shall file a supplement to this section identifying the categories of
   economic loss and itemizing damages in each category.
              Plaintiff seeks damages as follows:

               Claim 1, Breach of Contract: Economic damages in the amount of at least
         $130,259.54, non-economic damages in the amount of at least $119,740.46.

                Claim 2, Bad Faith Breach of Insurance Contract: Two times the amount of the
         covered benefit recovered under Plaintiff’s first claim plus attorney fees and costs as
         permitted by statute.



                                   6. REPORT OF PRECONFERENCE DISCOVERY
                                      AND MEETING UNDER FED. R. CIV. P. 26(f)



                          Date of Rule 26(f) meeting.

                       a. Names of each participant and party he/she represented.

          Daniel J. Vedra                                       Kurt H. Henkel, Esq
          Vedra Law LLC                                         Winslow R. Taylor, III, Esq.
          1444 Blake Street                                     Tucker Holmes, P.C.
          Denver, Colorado 80202                                7400 East Caley Avenue, Ste. 300
          303-937-6540                                          Centennial, CO 80111
          dan@vedralaw.com                                      Phone: (303) 694-9300
          Attorneys for Plaintiff                               Fax: (303) 694-9370
                                                                khh@tucker-holmes.com
                                                                wrt@tucker-holmes.com
                                                                Attorneys for Defendant

                       b. Statement as to when Rule 26(a)(1) disclosures were made or will be made.

         The parties made initial disclosures on January 13, 2021.
         00061112. 1                                        5
4847-3818-2099.1
        Case 1:20-cv-03144-KLM Document 14 Filed 01/27/21 USDC Colorado Page 6 of 11




                       c. Proposed changes, if any, in timing or requirement of disclosures under Fed. R.
                             Civ. P. 26(a)(1).

         By agreement of the parties, they disclosed initial disclosures two weeks prior to the
         scheduling conference.

                       d. Statement concerning any agreements to conduct informal discovery:

         The parties have not made any agreements to conduct informal discovery.

                       e. Statement concerning any other agreements or procedures to reduce discovery
                          and other litigation costs, including the use of a unified exhibit numbering system.

               The parties have agreed that depositions may be taken remotely for all
         witnesses, whether expert or lay.

               The parties have agreed to service of written discovery requests and written
         discovery responses by email. The parties agree to work in good faith regarding the
         mode in which the parties exchange documents. Parties shall use a unified exhibit number system
                                                                for depositions and trial.
                g.     Statement as to whether the parties anticipate that their claims or defenses will
                       involve extensive electronically stored information, or that a substantial amount
                       of disclosure or discovery will involve information or records maintained in
                       electronic form.

                  Neither party believes that the claims or defenses will involve extensive ESI. The
         parties have agreed to exchange ESI in PDF format, if possible, or some other mutually
         agreeable format such as .jpg, TIFF, or other similar file format. To the extent that either party
         believes that either native format ESI or metadata should be disclosed, the parties agree to
         confer in good faith to resolve any request for production and to follow the Court’s discovery
         dispute protocols if they are unable to resolve any disagreements. The parties shall adhere to
         the Sedona Principles re: electronic discovery disputes available at www.sedonaconference.org.

                       h.     Statement summarizing the parties’ discussions regarding the possibilities for
                              promptly settling or resolving the case.

                The parties have discussed the process for discussing settlement and agree to
         confer informally about settlement. If the parties are unable to settle the matter by
         conferral, they agree either to request a settlement conference with the Court or to
         engage a private mediator.

         00061112. 1                                           6
4847-3818-2099.1
        Case 1:20-cv-03144-KLM Document 14 Filed 01/27/21 USDC Colorado Page 7 of 11




                                                            7.
                                                         CONSENT

                       All parties HAVE consented to the exercise of jurisdiction of a magistrate judge.

                                                      8. DISCOVERY
                                                       LIMITATIONS


                       a.     Modifications which any party proposes to the presumptive numbers
                              of depositions or interrogatories contained in the Federal Rules.

               The parties have not modified the number of interrogatories or depositions. The
        parties believe that they will not use the full number of depositions under the
        presumptive limits. Defendant proposes a limit of 5 depositions per party, not including
        retained experts or treating medical providers, subject to a showing of good cause for
        additional depositions or mutual agreement of the parties confirmed in writing.
     5 depos per side plus experts, absent further leave of Court.
                b.    Limitations which any party proposes on the length of depositions.

               Depositions of the opposing party shall be limited to seven hours. All other
         depositions shall not exceed five hours.

                  c.   Limitations which any party proposes on the number of requests for production
          and/or requests for admission.

                No modifications to the presumptive limits except that either party may serve an
         additional 25 requests for admission of the authenticity of documents. The Parties do
         not propose limitations beyond 25 requests for production and/or 25 requests for
         admission.

                 d.   Deadline for service of Interrogatories, Requests for Production of Documents
          and/or Admissions:

                All written discovery requests shall be served forty-five days or more before the
         close of discovery.
         .

                       e.    Other Planning or Discovery Orders Parties shall follow MJ Mix's discovery
                                                                procedures. Parties shall file a proposed Order
                                                                under FRE 502(d) on or before Feb. 10, 2021.

         00061112. 1                                          7
4847-3818-2099.1
        Case 1:20-cv-03144-KLM Document 14 Filed 01/27/21 USDC Colorado Page 8 of 11




                                            9. CASE PLAN AND SCHEDULE

                       a.   Deadline for Joinder of Parties and Amendment of Pleadings:

         .March 15, 2021

                       b.   Discovery Cut-off:

         October 29, 2021. This is also the deadline to make discovery motions.

                       c.   Dispositive Motion Deadline:

         December 3, 2021.

                             d.     Expert Witness Disclosure

                                   1.   The parties shall identify anticipated fields of expert testimony, if
                                   any.

         Plaintiff: Plaintiff anticipates designating an expert witness to opine on whether the
         injuries Plaintiff sustained were related to the motor vehicle accident. Plaintiff
         anticipates designating an expert witness in the field of insurance claim handling.

         Defendant: Defendant may retain expert witnesses in the fields of insurance claim
         handling, insurance industry standards, an appropriate medical field, medical billing,
         and any field for which Plaintiff designates an expert.

                                    2.     Limitations which the parties propose on the use or number
                                    of expert witnesses.

         Plaintiff: Plaintiff proposes no more than one retained expert in any one field. Defendant
         agrees with this limitation.

                                    3.      The parties shall designate all experts and provide opposing
                                    counsel and any pro se parties with all information specified in Fed.
                                    R. Civ. P. 26(a)(2) on or before July 23, 2021.


                                    4.     The parties shall designate all rebuttal experts and provide
                                    opposing counsel and any pro se party with all information specified
                                    in Fed. R. Civ. P. 26(a)(2) on or before August 20, 2021.
         00061112. 1                                         8
4847-3818-2099.1
        Case 1:20-cv-03144-KLM Document 14 Filed 01/27/21 USDC Colorado Page 9 of 11




                         e.      Identification of Persons to Be Deposed:

         Plaintiff:

         A Rule 30(b)(6) Representative of Defendant.

         Raul Sanchez

         Stephen Barron, MD

         Any expert disclosed by Defendant

         Defendant:

         Plaintiff (3-4 hours)

         Any of Plaintiff’s treating providers (≈ 2 hours each)

         Any retained expert witnesses disclosed by Plaintiff (2-3 hours)


                                  10. DATES FOR FURTHER CONFERENCES

          a. Status conferences will be held in this case at the following dates and times:

                                 As needed.                                                          .
                         trial prep/jury instrux                      April 15, 2022 @ 9:30 a.m.
          b. A final pretrial ^conference will be held in this case on ____________at o’clock _____m.
             A Final Pretrial Order shall be prepared by the parties and submitted to the court no later
             than seven (7) days before the final pretrial conference.
            5-day jury trial: May 9, 2022 @ 9:00 a.m.
                                      11. OTHER SCHEDULING MATTERS

          a. Identify those discovery or scheduling issues, if any, on which counsel after a good
             faith effort, were unable to reach an agreement.

         None.

         00061112. 1                                     9
4847-3818-2099.1
       Case 1:20-cv-03144-KLM Document 14 Filed 01/27/21 USDC Colorado Page 10 of 11




          b. Anticipated length of trial and whether trial is to the court or jury.

         Five days to a jury.

          c. Identify pretrial proceedings, if any, that the parties believe may be more efficiently or
             economically conducted in the District Court’s facilities at 212 N. Wahsatch Street,
             Colorado Springs, Colorado 80903-3476; Wayne Aspinall U.S. Courthouse/Federal
             Building, 402 Rood Avenue, Grand Junction, Colorado 81501-2520; or the U.S.
             Courthouse/Federal Building, , La Plata County Courthouse
             1060 E. 2nd Avenue, Suite 150, Durango, Colorado 81301.

         None.

                                      12. NOTICE TO COUNSEL AND PRO SE PARTIES

                 The parties filing motions for extension of time or continuances must comply with
          D.C.COLO.LCivR 6.1(c) by serving the motion contemporaneously upon the moving
          attorney's client.

                  Counsel will be expected to be familiar and to comply with the Pretrial and Trial
          Procedures or Practice Standards established by the judicial officer presiding over the trial of
          this case.

                       With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

                Counsel and unrepresented parties are reminded that any change of contact
          information must be reported and filed with the Court pursuant to the applicable local
          rule.

                                        13. AMENDMENTS TO SCHEDULING ORDER

                This scheduling order may be altered or amended only upon a showing of
          good cause.

          DATED at Denver, Colorado, this 27thday of January                , 20 21.

                                                                  BY THE COURT:



                                                                  United States Magistrate Judge
         00061112. 1                                        10
4847-3818-2099.1
       Case 1:20-cv-03144-KLM Document 14 Filed 01/27/21 USDC Colorado Page 11 of 11




          APPROVED:

          /s/ Daniel J. Vedra                 /s/Winslow R. Taylor, III
          Daniel J. Vedra                     Kurt H. Henkel, Esq
          Vedra Law LLC                       Winslow R. Taylor, III, Esq.
          1444 Blake Street                   Tucker Holmes, P.C.
          Denver, Colorado 80202              7400 East Caley Avenue, Ste. 300
          303-937-6540                        Centennial, CO 80111
          dan@vedralaw.com                    Phone: (303) 694-9300
          Attorneys for Plaintiff             Fax: (303) 694-9370
                                              khh@tucker-holmes.com
                                              wrt@tucker-holmes.com
                                              Attorneys for Defendant




         00061112. 1                        11
4847-3818-2099.1
